[Cite as Gooden v. Bradshaw, 2011-Ohio-5300.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

JESSE L. GOODEN

                 Petitioner

-vs-

MARGARET BRADSHAW, Warden
                                                Respondent

:      JUDGES:
:      William B. Hoffman, P.J.
:      John W. Wise, J.
:      Julie A. Edwards, J.
:
:      Case No. 11CA55
:
::     OPINION


CHARACTER OF PROCEEDING:                                Writ of Habeas Corpus


JUDGMENT:                                               Denied

DATE OF JUDGMENT ENTRY:                                  October 12, 2011

APPEARANCES:

For Petitioner                                          For Respondent

JESSE L. GOODEN                                         GENE D. PARK
Richland Correctional Institute                         Criminal Justice Section
1001 Olivesburg Rd.                                     150 East Gay Street, 16th Floor
P.O. Box 8107                                           Columbus, Ohio 43215
Mansfield, Ohio 44901-8107

Hoffman, P.J.

        {¶1}    Petitioner, Jesse Gooden, filed a Petition for Writ of Habeas Corpus

requesting immediate release from prison based upon an alleged void sentence.
Petitioner claims the sentence is void because the trial court sentenced Petitioner on

Count One despite the fact Count One was dismissed prior to trial.

      {¶2}   Petitioner was indicted on four counts. Count One of the indictment was a

charge of Felonious Assault which the State moved to dismiss prior to trial. A jury trial

was held on the three remaining counts: Count Two was a charge of Failure to Comply

with an Order of a Police Officer, Count Three was a charge of Vandalism, and Count

Four was a charge of Felonious Assault. The jury found the Petitioner guilty of all three

counts. The trial court essentially renumbered the jury verdict forms in a way which did

not correspond to the same numbers listed on the indictment. It is undisputed Petitioner

was convicted on three counts and sentenced on three counts. Petitioner argues his

sentence was void because the count numbers assigned in the sentencing entry do not

exactly correspond to the numbers contained in the indictment.

      {¶3}   The Ninth District Court of Appeals approved the use of verdict forms

which were labeled with numbers that did not correspond with the numbering on the

indictment, “To avoid confusion, the crimes pertaining to Defendant in the jury verdict

forms were simply labeled beginning on “Count One” rather than on “Count Three.” It is

clear that Defendant was convicted for the crimes with which he was charged in the

indictment. The different numbering of the counts in the indictment and verdict forms

was neither error nor prejudicial to Defendant. See Crim.R. 52(A).” State v. Washington

1997 WL 775666, 7 (Ohio App. 9 Dist.).

      {¶4}   We find Petitioner has or had an adequate remedy at law by way of direct

appeal to challenge any defect in his sentence. “Like other extraordinary-writ actions,

habeas corpus is not available when there is an adequate remedy in the ordinary
course of law.” In re Complaint for Writ of Habeas Corpus for Goeller, 103 Ohio St.3d

427, 2004-Ohio-5579, 816 N.E.2d 594, ¶ 6.

      {¶5}     Finally, as the Supreme Court has held, “[H]abeas corpus is generally

available only when the petitioner's maximum sentence has expired and he is being

held unlawfully. Morgan v. Ohio Adult Parole Auth. (1994), 68 Ohio St.3d 344, 346, 626

N.E.2d 939, 941.” Heddleston v. Mack 84 Ohio St.3d 213, 213-214, 702 N.E.2d 1198,

1198 (Ohio,1998); Hughley v. Duffey, 2009 WL 3790667, 1 (Ohio App. 5 Dist.).

      {¶6}     Here Petitioner was sentenced on July 24, 2009 to a term of nine years in

prison which has not expired. Because Petitioner remains incarcerated pursuant to a

valid, unexpired sentence, habeas corpus does not lie.

      {¶7}     PETITION DENIED.

By: Hoffman, P.J.

Wise, J. and

Edwards, J. concur

                                                   s/ William B. Hoffman ____________



                                                   s/ John W. Wise ________________



                                                   s/ Julie A. Edwards______________

                                                               JUDGES

WBH/as0906
              IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                               FIFTH APPELLATE DISTRICT


JESSE L. GOODEN                                :
                                               :
                Petitioner                     :
                                               :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
MARGARET BRADSHAW, Warden                      :
                                               :
                Respondent                     :        CASE NO. 11CA55




       For the reasons stated in our accompanying Opinion on file, Petitioner’s Petition for

a Writ of Habeas Corpus is denied. Costs assessed to Petitioner.




                                                   s/ William B. Hoffman ________________


                                                   s/ John W. Wise ____________________


                                                   s/ Julie A. Edwards___________________

                                                                 JUDGES